Case: 20-50187      Document: 00515759742          Page: 1     Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 26, 2021
                                   No. 20-50187                     Lyle W. Cayce
                                 Summary Calendar                        Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Samuel Earl Smith,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:18-CR-259-2


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Samuel Earl Smith pleaded guilty to three counts involving conspiracy
   to possess, with intent to distribute, and to distribute: at least 500 grams of a
   mixture or substance containing methamphetamine; at least 500 grams of a
   mixture or substance containing cocaine; and at least 280 grams of a mixture


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50187      Document: 00515759742            Page: 2    Date Filed: 02/26/2021




                                      No. 20-50187


   or substance containing crack cocaine, in violation of 21 U.S.C. §§ 846,
   841(a)(1) and (b)(1). He was sentenced to, inter alia, concurrent terms of
   300-months’ imprisonment on each count.
          Smith challenges the court’s calculation of his Sentencing Guidelines
   range, asserting the court erred by: imposing a four-level “organizer or
   leader” enhancement; and finding the methamphetamine attributed to him
   qualified as “Ice”. See U.S.S.G. § 2D1.1(c), Note (C) (defining “Ice” as “a
   mixture or substance containing d-methamphetamine hydrochloride of at
   least 80% purity”).
          As Smith concedes, he did not raise these issues in district court.
   Because they were not preserved, review is only for plain error. E.g., United
   States v. Broussard, 669 F.3d 537, 546 (5th Cir. 2012). Under that standard,
   Smith must show a forfeited plain error (clear or obvious error, rather than
   one subject to reasonable dispute) that affected his substantial rights. Puckett
   v. United States, 556 U.S. 129, 135 (2009). If he makes that showing, we have
   discretion to correct the reversible plain error, but generally should do so only
   if it “seriously affect[s] the fairness, integrity or public reputation of judicial
   proceedings”. Id. The court did not commit the requisite clear or obvious
   error for either issue.
          First addressed is the four-level enhancement for Smith’s being an
   organizer or leader of a criminal activity involving five or more participants.
   See U.S.S.G. § 3B1.1(a). The presentence investigation report (PSR) details
   intercepted telephone calls in which Smith either received complaints or
   solicited feedback about the quality of the cocaine he provided. Smith asserts
   these facts do not support the court’s enhancement because he merely
   received the complaints without taking any action. Neither party has cited
   controlling authority from our court addressing whether the receipt of
   complaints about the quality of the drugs provided supports an “organizer or




                                           2
Case: 20-50187      Document: 00515759742              Page: 3   Date Filed: 02/26/2021




                                        No. 20-50187


   leader” enhancement. “We ordinarily do not find plain error when we have
   not previously addressed an issue.” United States v. Evans, 587 F.3d 667, 671
   (5th Cir. 2009) (internal quotation marks and citation omitted).
          Other facts also support the enhancement. Smith does not appear to
   dispute that his criminal activities involved five or more participants or was
   otherwise extensive. See U.S.S.G. § 3B1.1(a). Smith also directed at least
   one co-defendant during a part of the conspiracy, and our court has held
   supervision of even one individual is sufficient to establish eligibility for the
   enhancement. See, e.g., United States v. Cooper, 274 F.3d 230, 247 (5th Cir.
   2001). In addition, the PSR suggests Smith was the sole source of supply for
   his co-defendants; although this should not be the only factor, our court has
   held it is a relevant factor that can support the enhancement. See United
   States v. Haines, 803 F.3d 713, 744 (5th Cir. 2015).
          As noted supra, the remaining issue is also reviewed only for plain
   error: the court’s finding the methamphetamine was of sufficient purity to
   qualify as “Ice”, which increased Smith’s base offense level. See U.S.S.G.
   § 2D1.1(c), Note (C) (defining “Ice”); see also U.S.S.G. § 2D1.1, cmt. n.8(D)
   (“Drug Conversion Tables”). Smith asserts the PSR’s description of the
   source of the tested methamphetamine is unclear; if the sample did not come
   directly from his own supplier, Smith claims the link between himself and the
   sample is insufficiently reliable.
          We interpret the PSR’s description to mean the sample was obtained
   from the person who directly supplied Smith. Even if Smith’s contrary
   interpretation is correct, he cannot show the requisite plain error. The PSR
   described the testing of two samples, the second of which had been seized
   directly from Smith’s supplier. This second sample was determined to be
   98% pure, well above the 80%-purity level required to qualify as “Ice”.
          AFFIRMED.




                                             3